TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-07-00536-CV


In re St. David's Healthcare Partnership, L.P. LLP d/b/a St. David's Hospital




ORIGINAL PROCEEDING FROM TRAVIS COUNTY


O R D E R


		Relator St. David's Healthcare Partnership, L.P. LLP d/b/a St. David's Hospital has
filed a petition for writ of mandamus seeking relief from the trial court's oral ruling denying relator's
motion to quash depositions.  St. David's has also filed a Motion for Temporary Relief, requesting
that the depositions at issue be stayed pending our consideration of the petition.
		We grant the Motion for Temporary Relief.  We stay the effect of the trial court's
denial of relator's motions to quash the depositions of Bonnie Clipper and Cynthia Duggins and the
motions for protective order.  We also stay the depositions of Bonnie Clipper and Cynthia Duggins
pending consideration of the petition for writ of mandamus.  These stays will remain in effect until
further order of this Court.
		The real parties in interest are requested to file a response to the petition for
mandamus on or before October 15, 2007.  
		Ordered October 3, 2007.

  
						G. Alan Waldrop, Justice
Before Justices Puryear, Pemberton and Waldrop